—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kohm, J.), rendered September 7, 2000, convicting him of criminal possession of a weapon in the second degree and criminal possession of a weapon in the third degree (three counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Rosengarten,'J.), of those branches of the defendant’s omnibus motion which were to suppress physical evidence and his statements to law enforcement officials.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the hearing court properly denied those branches of his omnibus motion which *421were to suppress physical evidence and his statements to law enforcement officials. The police had a reasonable suspicion to justify the stop and ensuing frisk of the defendant based upon the totality of the circumstances. The defendant was observed in close temporal and physical proximity to the scene of the shooting, and he matched an eyewitness’s description (see, People v Liu Chin Yang, 283 AD2d 659; People v Private, 259 AD2d 504; People v Salter, 254 AD2d 375). Once a police officer recovered a gun from the defendant, there was probable cause to arrest him (see, People v Johnson, 244 AD2d 573; People v Williams, 226 AD2d 750).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Florio, J.P., O’Brien, H. Miller and Townes, JJ., concur.